Cost aw ay, Justice.
This cause comes up on petition and general demurrer. The district court sustained the demurrer of defendant to plaintiff’s petition. Plaintiff declined to plead further, and judgment was rendered in favor of defendant. This is assigned as error.
The action is by the State of Wyoming against the county of Laramie for the recovery of $967.41 on account of taxes overdue and unpaid for the year or years prior to 1888; and for the recovery of $7,054.73 on account of taxes overdue and unpaid for the year 1888. Defendant in error denies its liability for these taxes because they are founded on double or erroneous assessments duly certified as such, and demurs to the petition as showing such facts. Plaintiff in error contends that such certification of double and erroneous assessments and the claim for credits on account thereof were not made by or on behalf of the county in time to be considered. The double and erroneous assessments mentioned as occurring prior to 1888 were rebated by the county during that year, and the sum of $967.41 of territorial taxes consisting of such double and erroneous assessments occurring prior to the year 1888 was rebated by the county of Laramie to the tax payers during the year 1888; and such double and erroneous assessments were formally certified and claim for a credit of said sum made on behalf of the county of Laramie in its annual settlement with the territory for the year 1888. This claim was not allowed by the territorial auditor, but the county declined to abide by his decision, .and withheld the sum from the amount found due from the county to the territory by the territorial auditor at the annual settlement for the year 1888, and has failed and refused to pay the sum into the territorial or State treasury.
The double and erroneous assessments mentioned as occurring during the year 1888 were rebated during the year 1889, *317and the sum of $7,054.73 of territorial taxes, together with other taxes, consisting of such double and erroneous assessments occurring during the year 1888, were rebated by the county of Laramie to the tax payers during the year 1889; and such double and erroneous assessments were certified, and claim for a credit of said sum made on behalf of the county in its annual settlement with the territory for the year 1889. This claim was not allowed by the territorial auditor, but the county declined to abide by his decision and withheld this sum from the amount found due from the county to the territory by the territorial auditor at the annual settlement for the year 1888, and has failed and refused to pay this sum into the territorial or State treasury. This, in brief, is the showing of facts made by the petition, to which a general demurrer was sustained.
It is clear that the taxes in controversy consist of double and erroneous assessments — assessments that never should have been made.
The county is responsible to the State for the entire amount of tax levied for territorial or State purposes on the taxable property within the county, whether -collected or not, except “such amounts as are certified to be double or erroneous assessments.” Rev. Stat., Sec. 3836.
The amounts sued for in this action are so certified, but it is urged that such certification came too late. This contention is based upon the sole ground that the. annual settlements of the “collectors of the revenue,” with the territorial or State auditor are final and conclusive. We have no statute expressly making them so. It is true our law, R. S., Sec. 1700, authorizes the auditor to issue summary process upon this settlement against the collector for the amount found due the State, with penalties and forfeitures. But even under such statutes as this, by a consensus of authorities singularly uniform, the settlement by the auditor is not conclusive. The courts may correct it if erroneous. It is not in the nature of a judgment of a court. It is not conclusive against the collector himself who participates in it. Cooley on Taxation, 2nd Ed., p. 718. By a much stronger reason it is not con-*318elusive against the county. This disposes of the only question presented in the record.
Something was said in argument about Sec. 3837., R. S., requiring county treasurers to make, under a penalty, a full and complete settlement with the territorial or State treasurer on the first Monday in January in each year for the tax levy of the preceding year. ISTo such settlement is referred to in the petition. The question is not raised upon this settlement but upon the preceding settlement with the auditor. The county treasurer makes both settlements. If by either or both, he can give away the county revenue or bind the county to the payment of unjust or unauthorized charges in favor of the State, and make such injustice final and conclusive upon the county, it is a bad state of affairs. We think that such is not the law of this case.
The judgment of the district court is affirmed.
Claek, J., concurs.